Case 19-21136   Doc 32   Filed 11/06/19   Entered 11/06/19 11:21:57   Page 1 of 4
Case 19-21136   Doc 32   Filed 11/06/19   Entered 11/06/19 11:21:57   Page 2 of 4
Case 19-21136   Doc 32   Filed 11/06/19   Entered 11/06/19 11:21:57   Page 3 of 4
 Case 19-21136         Doc 32     Filed 11/06/19   Entered 11/06/19 11:21:57         Page 4 of 4



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION

 In Re:                                            Case No. 19-21136

 Seham Staley                                      Chapter 13

 Debtor.                                           Judge James J. Tancredi

                                  CERTIFICATE OF SERVICE

I certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Susan M. Williams, Debtor’s Counsel
          susanecf@williams-law.com

          Roberta Napolitano, Chapter 13 Trustee
          notices@ch13rn.com

          Office of the United States Trustee
          ustpregion02.nh.ecf@usdoj.gov

I further certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Seham Staley, Debtor
          535 Ash Drive
          Windsor Locks, CT 06096

 Dated: November 6, 2019                           /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
